DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
It should be noted that within the quoted sections of the claims, the number to specific elements has been left out only for the purposes of mapping the listed limitation with the prior art of record and is not intended to indicate any modification of the instant claim language on the part of the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 35 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material, i.e. PTFE, used for the inner or outer container and, accordingly, the identification/description is indefinite.
Appropriate corrective action is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, 29, 30 and 32 are rejected under 35 U.S.C. 102a1 as being anticipated by Poo et al. (US 2006/0121437 A1 – hereafter ‘437).
‘437 discloses an organ preservation carrier that includes the following limitations for claim 25: 
“A transport device”: ‘437 discloses a transport device ([0035]).  
“a first section of an outer container comprising a shell on the inside having the shape of a spherical cap, with an inner diameter and an opening, wherein the opening of the spherical cap faces upwards”:’437 discloses a first section or housing (housing 12; Fig. 8) that has a shell with an inside having the shape of a spherical cap (Fig. 8; [0035]; inside surface 92; [0040]) that has an inner diameter and an opening that faces upwards.  
“an inner container having an upper section a lower section and an inner hollow volume defined thereby, wherein the at least the lower section has a spherical shape on the outside, the outer diameter of which is smaller than the inner diameter of the spherical cap of the outer container”: ‘437 discloses an enclosure or inner container (enclosure 50; Fig. 9; [0040]) that has a lower and an inner hollow section.  The shape of the lower section has a spherical shape on the outside and an inner diameter that is smaller than the diameter of the spherical cap.  
“the inner container being suitable to be arranged in the spherical cap of the outer container in a freely pivotable fashion
“the inner container capable of accommodating a payload”: The enclosure of ‘437 is fully capable of accommodating a payload ([0040]).  
“wherein the inner container is designed in such way, or a counterweight is arranged in the inner container in such way, that the center of gravity of the inner container is arranged eccentrically below the inner container’s rotational center”: The enclosure of ‘437 includes a ballast (ballast 84, i.e. the weight) that is arranged below the enclosure’s center of rotation (Fig. 7; [0038]).  
“wherein an interstice is defined between the inner diameter of the spherical cap of the first section of the outer container and the outer diameter of the spherical shape of the inner container, wherein a volume of liquid is disposed in said interstice”: ‘437 discloses an interstice or space between the enclosure and the spherical cap (Fig. 9; [0040]).  
“wherein the inner container has a lower specific weight than said liquid and the inner container floats on said liquid.”: The enclosure of ‘437 has a lower specific weigh than the liquid ([0040]).  
For claims 26 and 27, the specific liquid is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claims 29 and 30, the level of liquid within the container is drawn to the material operated on by the apparatus and the intended use of the claimed device which does not structurally define the claimed device over the prior art.  See MPEP §2114 and §2115.  
For claim 32, ‘437 discloses a cap with an inner spherical surface with an opening facing downwards (Fig. 9; closure 14; [0040]).  
Therefore, ‘437 meets the limitations of claims 25-27, 29, 30 and 32.  

Claim(s) 25 and 34 are rejected under 35 U.S.C. 102a1 as being anticipated by Reader et al. (US 2011/0281352 A1 – hereafter ‘352).
‘352 discloses an system for storing cells and tissues that includes the following limitations for claim 25: 
“A transport device”: ‘352 discloses a transport device (Fig. 5; [0195]).    
“a first section of an outer container comprising a shell on the inside having the shape of a spherical cap, with an inner diameter and an opening, wherein the opening of the spherical cap faces upwards”: ‘352 discloses a first section (section 29; Fig. 5; [0196]) that is a shell and has a spherical shape with an inner diameter and an opening that faces upward.  
“an inner container having an upper section a lower section and an inner hollow volume defined thereby, wherein the at least the lower section has a spherical shape on the outside, the outer diameter of which is smaller than the inner diameter of the spherical cap of the outer container
“the inner container being suitable to be arranged in the spherical cap of the outer container in a freely pivotable fashion”: The inner container of ‘352 is fully capable of rotating freely.  
“the inner container capable of accommodating a payload”: The inner container/spherical casing of ‘352 is capable of accommodating a payload (Fig. 5; [0196]).  
“wherein the inner container is designed in such way, or a counterweight is arranged in the inner container in such way, that the center of gravity of the inner container is arranged eccentrically below the inner container’s rotational center”: The enclosure of ‘352 is arranged in a manner that the center of gravity of the inner container is located below the center of gravity of the container (see aperture 8; Fig. 5; [0195]). 
“wherein an interstice is defined between the inner diameter of the spherical cap of the first section of the outer container and the outer diameter of the spherical shape of the inner container, wherein a volume of liquid is disposed in said interstice”: ‘352 discloses a space between the spherical container and the outer casing that is fully capable of holding a liquid (see MPEP §2115).   
“wherein the inner container has a lower specific weight than said liquid and the inner container floats on said liquid.
For claims 26 and 27, the specific liquid is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  
For claim 34, ‘352 discloses a culture dish within the spherical casing ([0224]).  
Therefore, ‘437 meets the limitations of claims 25 and 34.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Poo et al. (US 2006/0121437 A1 – hereafter ‘437).
For claim 28, the applied reference discloses the claimed invention except for the material used for the inner container.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ an inner container made of a hydrophobic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  
For claim 31, the applied reference discloses the claimed invention except for the material used for the inner container.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ an inner container made of a thermal insulator, since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125, USPQ 416.  
For claim 35, the applied reference discloses the claimed invention except for the material used for the inner container.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ an inner container made of Teflon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Poo et al. (US 2006/0121437 A1 – hereafter ‘437) in view of Walsh (US 6,490,880 B1 – hereafter ‘880).
‘437 differs from claim 33 regarding a sensor within the container. 
‘880 discloses a shipping container for an organ (Abstract) that for claim 33 includes having a temperature sensor to monitor the container (col. 6 lines 34-36).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sensor of ‘880 within ‘437 in order to monitor the temperature of the container.  The suggestion for doing so at the time would have been in order to monitor the temperature and determine if the temperature has fallen below or above a predetermined level (col. 3 lines 19-25).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Owen et al. (US 6,673,594 B1) discloses an organ preservation device (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799